Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick F. Clunk on 2/09/2021.
The application has been amended as follows: 
Amendment to the claims:


1. A jack stand including:
a base;
a pultruded post including composite material and for extending from the base,  		the composite material including wound reinforcing fibers to improve  		compressive strength, the reinforcing fibers being separately wound in  		both clock-wise and anticlockwise directions along the pultruded post to  		further improve compressive strength; and
 	a top for topping the pultruded post and for engaging with a load, wherein the  		composite material includes a matting that aligns the fibers in orientations pultruded post to improve compressive  		strength.
2. The jack stand as claimed in claim 1, wherein the pultruded post is less than 12kg  	enabling the jack stand to be conveniently moved by a single person without  	exposing the single person to significant risk of injury.
8. The jack stand as claimed in claim 1, wherein the pultruded post is rated up to at  	least 12 tonne or 30 tonne.
9. The jack stand as claimed in claim 1, wherein the pultruded post has a single wall or  	two or more walls that are bonded together.
10. The jack stand as claimed in claim 1, wherein the pultruded post includes a curved  	wall and a quadrilateral wall.
11. The jack stand as claimed in claim 1, wherein the base is wider than the pultruded  	post to distribute weight of the load and/or wherein the base defines a receptacle  	for receiving the pultruded post.
13. The jack stand as claimed in claim 11, wherein the  	receptacle includes an outer wall and an inner wall of different shape and for  	forming a complementary fit with the pultruded post.
16. (Previously presented) The jack stand as claimed in claim 1, wherein the top defines  	a receptacle for receiving the pultruded post and/or wherein the top defines a  	cradle for cradling and contacting the load.
27. A pultruded jack stand post including composite material, the composite material  	including wound reinforcing fibers to improve compressive strength, the  	reinforcing fibers being separately wound in both clock-wise and anticlockwise  pultruded jack stand post to  	improve compressive strength.
30. A jack stand including:
 	a base;
 	a pultruded post including composite material and for extending from the base,  		the composite material including wound reinforcing fibers to improve  		compressive strength, the reinforcing fibers being separately wound in  		both clock-wise and anticlockwise directions along the pultruded post to  		further improve compressive strength; and
 	a top for topping the pultruded post and for engaging with a load, wherein the  	 	pultruded post is less than 12kg enabling the jack stand to be conveniently  		moved by a single person without exposing the single person to significant  		risk of injury.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structured of a jack stand. However, the prior art of record have failed to teach at least the combination of a jack stand, having a base and having a pultruded post with the specific fibers configuration of the material along with the other recitations as claimed in claim 1, 21, 27 and 30.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631